                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#: ______
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/21/2020
 ------------------------------------------------------------- X

 JEREMIAH SULLIVAN, in his fidu ciary
 capa city as a Trustee of the STONE SETTERS
 LOCAL 84 PENSION FUND, ANNUITY
 FUND, VACATION FUND, APPRENTICE
 FUND and INDUSTRY PROMOTION                                         1: 19-cv-09268-GHW
 FUND and as a Trustee and Administrator of
 the BRICKLAYERS LOCAL NO. 1                                           JUDGEMENT
 WELFARE AND INSURANCE FUND and as
 President of the B RICKLAYERS AND
 ALLIED CRAFTWORKERS LOCAL
 UNION NO. 1, NEW YORI<, B.A.C.I.U.,
 AFL-CIO,

                                                Plaintiffs,
                             -v-

 MINELLI CONSTRUCTION CO., INC.,
                        Defendants.
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         PLEASE TAKE NOTICE that this action having been commenced on October 7, 2019 by

the filing of the Summons and Complaint, and a copy of the Summons and Complaint having been

served on defendant, MINELLI CONSTRUCTION CO., INC., on November 18, 2019 by service

on the Secretary of State of the State of New York, and defendant not having answered or otherwise

appeared or moved in response to the Complaint, and the time for such having expired, it is

         HEREBY ORDERED, ADJUDGED AND DECREED: that plaintiffs have judgment

against defendant in the amount of $26,538.50 which includes the following: a) unpaid contributions

in the amount of $5,643.60; b) 10% interest on outstanding contributions in the amount of

$2,998.71; c) additional interest on ERISA contributions since that amount is greater than 20%

liquidated damages on the unpaid ERISA contributions, in the amount of $2,998.71; d) unpaid dues

and assessments in the amount of $369.60; e) 9% interest on outstanding dues and assessments in
t h e a m o u nt of $ 1 7 6. 7 8; g) a u dit c osts i n t h e a m o u nt of $ 1, 2 4 0. 0 0; h) 1 0 % s er vi c e c h arg e i n t h e

a m o u nt of $ 6 6 5. 8 0; i) att or n e y’s f e es i n t h e a m o u nt of $ 1 1, 9 3 2. 5 0; a n d j) c osts a n d e x p e ns es i n t h e

a m o u nt of $ 5 1 2. 8 0.

              C o u ns el f or Pl ai ntiff s is dir e ct e d t o s er v e t his or d er o n D ef e n d a nt a n d t o r et ai n pr o of of

s er vi ce.

              S O O R D E R E D.

D at e d: F e br u ar y 2 0, 2 0 2 0
          N e w Y or k, N e w Y or k                                             __________________________________
                                                                                        G R E G O R Y H. W O O D S
                                                                                       U nit e d St at es Distri ct J u d g e




                                                                         2
